
	
		I
		111th CONGRESS
		2d Session
		H. R. 6147
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Ms. Schakowsky (for
			 herself and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for treatment of clinical psychologists as physicians for purposes of
		  furnishing clinical psychologist services under the Medicare
		  Program.
	
	
		1.Treatment of clinical
			 psychologists as physicians for purposes of furnishing clinical psychologist
			 services
			(a)In
			 generalThe first sentence of
			 section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is
			 amended—
				(1)by striking
			 or before (5); and
				(2)by inserting
			 before the period the following: , or (6) a clinical psychologist, but
			 only with respect to the furnishing of qualified psychologist services
			 described in subsection (ii) for which the psychologist is legally authorized
			 to perform by the State and who is acting within the scope of the
			 psychologist’s license (or other authorization under State law).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2011.
			
